Name: 83/76/EEC: Commission Decision of 18 February 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of fibre building board (hardboard) originating in Romania
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-02-22

 Avis juridique important|31983D007683/76/EEC: Commission Decision of 18 February 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of fibre building board (hardboard) originating in Romania Official Journal L 049 , 22/02/1983 P. 0006 - 0007*****COMMISSION DECISION of 18 February 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of fibre building board (hardboard) originating in Romania (83/76/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 10 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas the Commission, by Regulation (EEC) No 1633/82 (3), imposed a provisional anti-dumping duty on hardboard originating in Romania; Whereas, following the imposition of the provisional anti-dumping duty, the sole exporter of hardboard from Romania requested, and was granted, an opportunity to be heard orally by the Commission; whereas following that hearing the provisional anti-dumping duty was extended for a maximum period of two months, in order to allow the exporter to submit evidence in support of its claim for an allowance for a difference in physical characteristics between the hardboard exported from Romania and the product used for the establishment of normal value; whereas no such evidence has been produced; Whereas the Commission therefore considers its findings on dumping as set out in Regulation (EEC) No 1633/82 to be definitive; Whereas no fresh evidence regarding the injury to Community industry has been submitted to the Commission since the imposition of the provisional duty; Whereas, however, the sole Romanian exporter (Exportlemn) has offered undertakings concerning its exports of hardboard to the Community; whereas the effect of the said undertaking will be to increase import prices to the level necessary to eliminate the dumping; Whereas the Commission has, therefore, determined that it is not now necessary to take protective action in respect of imports of hardboard originating in Romania; Whereas, in these circumstances, the undertakings offered are considered acceptable and the proceeding may, therefore, be terminated without imposition of a definitive anti-dumping duty; Whereas no objection of this course was raised in the Advisory Committee, HAS DECIDED AS FOLLOWS: Article 1 The Commission hereby accepts the undertakings given by Exportlemn in connection with the anti-dumping proceeding concerning fibre building board (hardboard) falling within heading No ex 44.11 of the Common Customs Tariff and corresponding to NIMEXE codes 44.11-10 and 20, originating in Romania. Article 2 The anti-dumping proceeding concerning imports of fibre building board originating in Romania is hereby terminated. Done at Brussels, 18 February 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No L 181, 25. 6. 1982, p. 19.